Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 26, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was ineligible to receive emergency unemployment insurance benefits because he was not totally unemployed and that he made willful false statements to obtain benefits. The evidence indicates that while claimant was receiving benefits he and another individual incorporated a business for the purpose of purchasing and renovating residential properties for resale at a profit. Thereafter, claimant performed various services on behalf of the corporation, including providing funds for the purchase and renovation of two properties, attending real estate closings, visiting the properties twice a week in order to insure that the renovations were progressing in a timely fashion, occasionally assisting with carpentry work and regularly writing checks to pay for business expenses. This, coupled with claimant’s failure to report his activities to the local unemployment office, provides substantial evidence for the Board’s decision (see, Matter of Albignano [Sweeney], 232 AD2d 810; Matter of Quarantillo [Sweeney], 226 AD2d 877). We have reviewed claimant’s remaining contentions and conclude that they do not warrant a contrary result.
Mikoll, J. P., White, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.